Citation Nr: 0714181	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel  




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO reopened the 
appellant's previously denied claim for bilateral hearing 
loss, granted service connection for bilateral hearing loss, 
and assigned a noncompensable evaluation effective July 24, 
2001.  The appellant, who had active service from July 1950 
to May 1954, and from June 1968 to August 1968, expressed 
disagreement with the assigned rating and appealed to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The evidence of record indicates that the appellant 
manifests Level III hearing in his left ear.

3.  The evidence of record indicates that the appellant 
manifests Level I hearing in his right ear.


CONCLUSION OF LAW

The schedular criteria for an initial (compensable) 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 
6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected bilateral hearing 
loss, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in May 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The May 
2002 letter informed the appellant that additional 
information or evidence was needed to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss; that evidence was needed to show that 
the appellant's hearing loss disability began in service or 
was aggravated during service; and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

The May 2002 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim be reopened and 
service connection granted.  In the December 2003 rating 
decision, the RO reopened the appellant's claim and granted 
service connection for the appellant's bilateral hearing 
loss; and the issue on appeal concerns the appellant's claim 
of entitlement to an increased rating for this now service-
connected disability.    

Even though the May 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the May 
2002 VCAA notice was properly tailored to the application for 
the original request to reopen the appellant's previously 
denied hearing loss claim and to grant service-connected 
benefits for this disorder.  As stated above, the RO reopened 
the appellant's claim, awarded service connection for 
bilateral hearing loss in the December 2003 rating decision 
and assigned an initial noncompensable disability rating 
effective July 24, 2001 (the date of claim).  Therefore, the 
May 2002 letter served its purpose in that it provided 
section 5103(a) notice to the appellant; and its application 
is no longer required because the original claim has been 
"substantiated." See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the appellant's January 2004 notice of disagreement (NOD), 
the appellant took issue with the initial noncompensable 
disability rating and is presumed to be seeking the maximum 
benefit available under the law. Id; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
November 2004 Statement of the Case (SOC) which contained, in 
pertinent part, the criteria for establishing a higher 
initial rating. See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b). Id. at 494.   

The appellant's service medical records and VA records have 
been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
appellant was also afforded a VA examination in connection 
with his hearing loss claim in November 2003. 38 C.F.R. 
§ 3.159(c)(4).  While the appellant's representative argues 
that this examination report is inadequate for rating 
purposes since it was conducted in a sound-controlled room 
(an environment not analogous to "the ordinary conditions of 
daily life"), the Board finds the examination report to be 
sufficient as it was performed in accordance with current VA 
procedures. See April 2007 appellant's brief, pgs. 3-4.  In 
addition, there is no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  The November 2003 
examination report is thorough and supported by VA medical 
records.  Therefore, it is adequate upon which to base a 
decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis 

In a December 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective July 24, 2001.  The 
appellant asserts error as to the assigned rating as he 
contends that his hearing loss is much worse than 
contemplated as it affects his ability to function under the 
ordinary conditions of daily life, including his ability to 
take advantage of past employment opportunities (as he 
contends he was not hired for certain jobs in the past 
because of the level of noise involved with those positions). 
See April 2007 appellant's brief, pgs. 3-4; appellant's 
statements made in connection with his January 2004 notice of 
disagreement and January 2005 VA Form 9.     

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3.  While a veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  When, as here however, the 
appellant timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider the claim in this context.  This, in turn, 
includes determining whether the appellant is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal. See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC), and the 
average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 
4000 Hertz.  The rating schedule establishes 11 auditory 
acuity Levels, designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. See 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII (Percentage Evaluations for Hearing 
Impairment, also referred to as Diagnostic Code 6100) is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
a compensable evaluation for the appellant's bilateral 
hearing loss.  Specifically, the appellant was afforded a VA 
audiological examination in November 2003.  The following 
audiometric puretone thresholds were reported at that time: 

HERTZ
1000
2000
3000
4000
Average
LEFT
30
45
50
55
45
RIGHT
30
35
45
55
41

The average hearing loss for the left ear was reported as 45 
decibels [30 + 45 + 50 + 55 = 180/4= 45]; and the average 
hearing loss for the right ear was reported as 41 decibels 
[30 + 35 + 45 + 55 =165/4 = 41.25].  Speech recognition 
scores on the Maryland CNC were noted as 80 percent for the 
left ear and 92 percent for the right ear.  


Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 
42 to 49 decibels with a speech discrimination score ranging 
from 76 to 82 results in a numeric designation of III for 
hearing impairment. See 38 C.F.R. § 4.85, Table VI.  
Additionally, percentages of discrimination ranging from zero 
to 41 decibels with speech discrimination scores ranging from 
92 to 100 result in a numeric designation of I for hearing 
impairment.  As such, the appellant's left ear hearing loss 
is calculated to fall within a numeric designation of III and 
his right ear hearing loss falls within a numeric designation 
of I for purposes of determining a percentage evaluation for 
hearing impairment under Diagnostic Code 6100 (Table VII).  
Utilizing these designations, the appellant's hearing loss 
results in the assignment of a noncompensable disability 
evaluation.  

Thus, based upon the appellant's audiological examination, 
the Board finds that the appellant's bilateral hearing loss 
was properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  In making this determination, the 
Board has considered the appellant's January 2004 and January 
2005 statements in which he asserts his belief that he is 
entitled to an increased evaluation due to lost employment 
opportunities because his hearing loss prevented him from 
being hired at any job that involved working around noise.  
While the Board sympathizes with the appellant's position and 
acknowledges that it is clear from the record that he now 
experiences hearing loss, he cannot be compensated for lost 
past potential employment opportunities he feels were 
affected by his hearing problems. See also November 1991 
rating decision (decision noted that the appellant reported 
he last worked in June 1989 and that he was receiving 
treatment for several serious medical conditions).  At 
present, the objective medical evidence has not shown that 
the appellant's service-connected hearing loss has increased 
to a level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. § 4.85.  

The Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
appellant's hearing loss does not meet the criteria under 
that section.  The appellant's contentions alone cannot 
establish entitlement to a compensable evaluation for 
defective hearing because disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule. See Lendenmann, supra, 3 Vet. App. at 349.  
Here, a mechanical application of the schedule establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100.  The Board thus finds that the appellant's bilateral 
hearing loss was properly assigned a noncompensable 
disability rating under Diagnostic Code 6100, and concludes 
that the preponderance of the evidence is against the 
appellant's claim for a compensable evaluation for bilateral 
hearing loss.  Thus, the appellant's claim for a compensable 
rating for hearing loss is denied.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the appellant that his bilateral hearing loss has 
resulted in marked interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial (compensable) disability rating for bilateral 
hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


